DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term “close proximity” is a relative term which renders the claim indefinite. The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term renders claim 4 indefinite because it is unclear what “close proximity” is. See MPEP § 2173.05(d). For examination purposes, “close proximity” will be interpreted as --adjacent--.
Claims 5-7 are rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-9, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over David Porter (US5774053, herein after referred to as Porter) in view of Iguchi et al. (US20100043472A1, herein after referred to as Iguchi).
Regarding claim 1, Porter teaches an entrance refrigerator (storage device 10 Fig. 3), comprising: a cabinet (enclosure 14 Fig. 2) configured to extend through a wall (Col. 3 lines 51-54), the cabinet including a storage compartment (shelf sections 34 and insulated compartment 36 Fig. 4) therein for storing goods (Col. 4 lines 47-54); a housing (see below annotated Fig. of Porter) located at a lower side (see below annotated Fig. of Porter) of the cabinet; an outdoor side door (front hinged door 18 Fig. 3) coupled to an outdoor portion (Fig. 1) of the cabinet to open or close the storage compartment (Col. 4 lines 31-33 and Fig. 3); an indoor side door (rear hinged door 20 Fig. 3) coupled to an indoor portion (the rear of enclosure 14 is understood to be the indoor portion) of the cabinet to open or close the storage compartment (Col. 4 lines 1-9 and Fig. 3); a cold air supplier (refrigeration unit 38 Fig. 4) configured to supply cold air to the storage compartment (Col. 4 lines 55-60), at least a portion (see below annotated Fig. of Porter) of the cold air supplier being located in a space (see below annotated Fig. of Porter) defined by the housing and the lower side of the cabinet (see below annotated Fig. of Porter).

    PNG
    media_image1.png
    633
    492
    media_image1.png
    Greyscale

Porter teaches the invention as described above but fails to explicitly teach a contact shoulder extending from an inner surface of the cabinet; an outer gasket located between the contact shoulder and the outdoor side door; a slot provided in a bottom portion of the cabinet at a location between a front surface of the contact shoulder and a front end of the cabinet; and an air flow passage provided at a lower portion of the cabinet, the air flow passage interconnecting an interior of the housing to the slot.
However, Iguchi teaches a contact shoulder (front surface of top wall 2C see below annotated Fig. of Iguchi) extending from an inner surface (see below annotated Fig. of Iguchi) of the cabinet (outer box 5 Fig. 1); an outer gasket (gasket 40 Fig. 3) located between the contact shoulder and the outdoor side door (see below annotated Fig. of Iguchi); a slot (exhaust ports 19 Fig. 7) provided in a bottom portion (see below annotated Fig. of Iguchi) of the cabinet at a location (see below annotated Fig. of Iguchi) between a front surface (see below annotated Fig. of Iguchi) of the contact shoulder and a front end (see below annotated Fig. of Iguchi) of the cabinet; and an air flow passage (see below annotated Fig. of Iguchi) provided at a lower portion (see below annotated Fig. of Iguchi) of the cabinet, the air flow passage interconnecting an interior of the housing to the slot (see below annotated Fig. of Iguchi) to remove dew condensation.

    PNG
    media_image2.png
    610
    879
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    718
    840
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Porter to include a contact shoulder extending from an inner surface of the cabinet; an outer gasket located between the contact shoulder and the outdoor side door; a slot provided in a bottom portion of the cabinet at a location between a front surface of the contact shoulder and a front end of the cabinet; and an air flow passage provided at a lower portion of the cabinet, the air flow passage interconnecting an interior of the housing to the slot in view of the teachings of Iguchi to remove dew condensation.
Regarding claims 2 and 15, the combined teachings teach wherein a space (see below annotated Fig. of Iguchi) between the front end of the cabinet and the front surface of the contact shoulder comprises an outdoor side door accommodation portion (see below annotated Fig. of Iguchi), and wherein a band-shaped air pocket (middle pillar duct 42 Fig. 9 of Iguchi) is provided at the outdoor side door accommodation portion (Fig. 6 of Iguchi), the air pocket being formed by an inner surface (see below annotated Fig. Iguchi) of the cabinet, the front surface of the contact shoulder (see below annotated Fig of Iguchi).

    PNG
    media_image4.png
    747
    926
    media_image4.png
    Greyscale

The combined teachings teach the invention as described above but fail to explicitly teach the air pocket being formed by an outer surface of the outer gasket and a rear surface of the outdoor side door.
However, Applicant has not disclosed that having the air pocket formed by an outer surface of the outer gasket and a rear surface of the outdoor side door does anything more than produce the predictable result of allowing warm air to circulate. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the air pocket of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing warm air circulation.
Regarding claims 3 and 16, the combined teachings teach wherein the slot communicates with the air pocket (Fig. 7 of Iguchi) so that air in the air flow passage may enter the air pocket through the slot (paragraphs [0053]-[0054] of Iguchi).
Regarding claims 8 and 17, the combined teachings teach further comprising an air hole (exhaust holes 51 Fig. 8 and paragraph [0054] of Iguchi) provided at an upper side (Fig. 8 of Iguchi) of the cabinet, the air hole communicating with the air pocket so that air in the air pocket may exit the air pocket through the air hole (paragraph [0054] of Iguchi).
Regarding claims 9 and 18, the combined teachings teach further comprising an air gap (see below annotated Fig. of Iguchi) provided between an outer periphery (see below annotated Fig. of Iguchi) of the outdoor side door and the inner surface of the cabinet at the outdoor side door accommodation portion (see below annotated Fig. of Iguchi), the air gap communicating with the air pocket so that air in the air pocket may exit the air pocket through the air gap (it is understood that air is exiting the air pocket through exhaust holes 51 of Iguchi and travels along the air gap to warm up gasket 40 and thereafter is released to ambient air).

    PNG
    media_image5.png
    683
    779
    media_image5.png
    Greyscale

Regarding claim 14, Porter teaches a refrigerator (storage device 10 Fig. 3), comprising: a cabinet (enclosure 14 Fig. 2) configured to be located partially within a barrier (Col. 3 line 53) of a building (Col. 3 line 53), the cabinet including a storage compartment (shelf sections 34 and insulated compartment 36 Fig. 4) therein, the cabinet having a first opening (Fig. 3) into the storage compartment and a second opening (Fig. 3) into the storage compartment, the second opening being spaced from the first opening (Fig. 3); a housing (see below annotated Fig. of Porter) located at a lower side (see below annotated Fig. of Porter) of the cabinet; a first door (front hinged door 18 Fig. 3) coupled to the cabinet to open or close the first opening (Col. 4 lines 31-33 and Fig. 3); a second door (rear hinged door 20 Fig. 3) coupled to the cabinet to open or close the second opening (Col. 4 lines 1-9 and Fig. 3); a cold air supplier (refrigeration unit 38 Fig. 4) configured to supply cold air to the storage compartment (Col. 4 lines 55-60), at least a portion (see below annotated Fig. of Porter) of the cold air supplier being located within the housing (see below annotated Fig. of Porter).

    PNG
    media_image1.png
    633
    492
    media_image1.png
    Greyscale

Porter teaches the invention as described above but fails to explicitly teach a contact shoulder extending from an inner surface of the cabinet; a gasket located between the contact shoulder and the first door; a slot provided in a bottom portion of the cabinet at a location between a front surface of the contact shoulder and a front end of the cabinet; and an air flow passage provided at a lower portion of the cabinet, the air flow passage interconnecting an interior of the housing to the slot.
However, Iguchi teaches a contact shoulder (front surface of top wall 2C see below annotated Fig. of Iguchi) extending from an inner surface (see below annotated Fig. of Iguchi) of the cabinet; a gasket (gasket 40 Fig. 3) located between the contact shoulder and the first door (see below annotated Fig. of Iguchi); a slot (exhaust ports 19 Fig. 7) provided in a bottom portion (see below annotated Fig. of Iguchi) of the cabinet at a location (see below annotated Fig. of Iguchi) between a front surface (see below annotated Fig. of Iguchi) of the contact shoulder and a front end (see below annotated Fig. of Iguchi) of the cabinet; and an air flow passage (see below annotated Fig. of Iguchi) provided at a lower portion (see below annotated Fig. of Iguchi) of the cabinet, the air flow passage interconnecting an interior of the housing to the slot (see below annotated Fig. of Iguchi) to remove dew condensation.

    PNG
    media_image2.png
    610
    879
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    718
    840
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Porter to include a contact shoulder extending from an inner surface of the cabinet; a gasket located between the contact shoulder and the first door; a slot provided in a bottom portion of the cabinet at a location between a front surface of the contact shoulder and a front end of the cabinet; and an air flow passage provided at a lower portion of the cabinet, the air flow passage interconnecting an interior of the housing to the slot in view of the teachings of Iguchi to remove dew condensation.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Iguchi and in further view of Kaiserman et al. (US20190231106A1, herein after referred to as Kaiserman).
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach wherein the cabinet comprises: a first portion configured to extend through the door or the wall to provide the outdoor portion of the cabinet; and a second portion to provide the indoor portion of the cabinet, wherein a lower end of the second portion extends downward further than a lower end of the first portion, and wherein a front surface of the second portion is configured to be adjacent to the wall.
However, Kaiserman teaches wherein the cabinet comprises: a first portion (see below annotated Fig. of Kaiserman) configured to extend through the wall to provide the outdoor portion of the cabinet (see below annotated Fig. of Kaiserman); and a second portion (see below annotated Fig. of Kaiserman) to provide the indoor portion of the cabinet (see below annotated Fig. of Kaiserman), wherein a lower end (see below annotated Fig. of Kaiserman) of the second portion extends downward further than a lower end (see below annotated Fig. of Kaiserman) of the first portion, and wherein a front surface of the second portion is configured to be located adjacent to  the wall (see below annotated Fig. of Kaiserman) to permit or prevent translation depending on the desired construction of the particular installation (paragraph [0065]).

    PNG
    media_image6.png
    668
    801
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a cabinet that comprises: a first portion configured to extend through the door or the wall to provide the outdoor portion of the cabinet; and a second portion to provide the indoor portion of the cabinet, wherein a lower end of the second portion extends downward further than a lower end of the first portion, and wherein a front surface of the second portion is configured to be adjacent to the wall in view of the teachings of Kaiserman to permit or prevent translation depending on the desired construction of the particular installation.
Regarding claim 5, the combined teachings teach wherein the cabinet further comprises an inwardly stepped portion (see below annotated Fig. of Kaiserman) extending along the front surface of the second portion and a bottom surface (see below annotated Fig. of Kaiserman) of the first portion, the inwardly stepped portion having a predetermined width and depth (see below annotated Fig. of Kaiserman).

    PNG
    media_image7.png
    747
    801
    media_image7.png
    Greyscale

Regarding claim 6, the combined teachings teach further comprising a guide plate (machine chamber cover 18 Fig. 7 of Iguchi) covering an opened surface (see below annotated Fig. of Iguchi) of the inwardly stepped portion (see below annotated Fig. of Iguchi), wherein the air flow passage is formed between the guide plate and the inwardly stepped portion (see below annotated Fig. of Iguchi).

    PNG
    media_image8.png
    755
    942
    media_image8.png
    Greyscale

Regarding claim 7, the combined teachings teach wherein the guide plate extends from a front upper end (Fig. 3 of Iguchi where it is understood that the guide plate is chamber cover 18 and the housing is the machine chamber 21) of the housing.
Claims 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Iguchi and in further view of Choi et al. (US20180274825A1, herein after referred to as Choi).
Regarding claims 10 and 19, the combined teachings teach wherein the cold air supplier comprises: a thermoelectric element (refrigeration unit 38 Fig. 4 and Col. 4 lines 55-60 of Porter).
The combined teachings teach the invention as described above but fail to explicitly teach the thermoelectric element having a heat absorbing surface and a heat generating surface; a cold sink in contact with the heat absorbing surface; a heat absorption fan; a heat sink in contact with the heat generating surface; and a heat dissipation fan.
However, Choi teaches the thermoelectric element (thermoelectric element 31 Fig. 6) having a heat absorbing surface (low-temperature sub-element paragraph [0080]) and a heat generating surface (high-temperature sub-element paragraph [0080]); a cold sink (cooling sink 32 Fig. 6) in contact with the heat absorbing surface (paragraph [0080]); a heat absorption fan (fan 42 Fig. 15); a heat sink (heat sink 33 Fig. 6) in contact with the heat generating surface (paragraph [0080]); and a heat dissipation fan (fan 52 Fig. 6) to provide cooling and reduce the noise associated with a refrigeration cycle unit (paragraph [0004]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a thermoelectric element having a heat absorbing surface and a heat generating surface; a cold sink in contact with the heat absorbing surface; a heat absorption fan; a heat sink in contact with the heat generating surface; and a heat dissipation fan in view of the teachings of Choi to provide cooling and reduce the noise associated with a refrigeration cycle unit.
The combined teachings teach the invention as described above but fail to explicitly teach the heat absorption fan disposed above the cold sink and the heat dissipation fan disposed below the heat sink.
However, Applicant has not disclosed that having the heat absorption fan disposed above the cold sink and the heat dissipation fan disposed below the heat sink does anything more than produce the predictable result of providing cold air into the storage chamber and removing warm air from the storage chamber. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the heat absorption fan, the cold sink, the heat dissipation fan, and the heat sink of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing cold air into the storage chamber and removing warm air from the storage chamber. 
Regarding claim 11, the combined teachings teach wherein the cold air supplier further comprises an insulation material (gasket 36 Fig. 6 of Choi) located between the cold sink and the heat sink (Fig. 6 of Choi) to reduce heat transfer between the heat sink and the cold sink (paragraph [0114] of Choi).
Regarding claim 12, the combined teachings teach wherein the cabinet includes a cold air suction hole (intake hole 44 Fig. 16 of Choi), wherein the heat absorption fan is located in the storage compartment (Fig. 16 of Choi), wherein the thermoelectric element, the insulation material and at least a portion of the cold sink are located in the cold air suction hole (Fig. 16 of Choi), and wherein the heat dissipation fan and at least a portion of the heat sink are located in the housing (see below annotated Fig. of Choi) .

    PNG
    media_image9.png
    917
    956
    media_image9.png
    Greyscale

The combined teachings teach the invention as described above but fail to explicitly teach the cold air suction hole is included in a bottom of the second portion of the cabinet.
However, Applicant has not disclosed that having the cold air suction hole included in a bottom of the second portion of the cabinet does anything more than produce the predictable result of providing cold air into the storage chamber. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the cold air suction hole of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing cold air into the storage chamber.
Regarding claims 13 and 20, the combined teachings teach wherein the housing includes: a housing suction hole (air suction side paragraph [0040] and Fig. 3 of Iguchi) provided in a bottom portion of the housing (Fig. 3 of Iguchi); and a suction plate (machine chamber cover 18 Fig. 3 of Iguchi) located at the housing suction hole, the suction plate including a plurality of through-holes (suction ports 17 Fig. 2 of Iguchi) provided therein through which indoor air (outside air paragraph [0053] of Iguchi) is suctioned, wherein the heat dissipation fan (fan case 26 Fig. 3 of Iguchi) is configured to operate to introduce indoor air into the housing through the suction plate, wherein the heat sink (corresponds to the heat sink of Choi) is configured to increase a temperature of the indoor air introduced into the housing (paragraph [0053] of Iguchi), wherein the air flow passage is configured to guide a portion of the indoor air, whose temperature is increased, to the slot, and wherein the indoor air passing through the slot enters the air pocket (paragraph [0053]-[0055] of Iguchi).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763